DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 22 September 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred therein has not been considered. Applicant has not provided a copy of JP 2018-171835 A.
The information disclosure statement filed 22 September 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. Applicant has provided no English language equivalents or abstracts or any concise explanation of the relevance for any of the references listed.

Claim Objections
Claims 1, 3, 6, and 8 are objected to because of the following informalities:
Claim 3, line 1: “claim1” should read “claim 1”.
Claim 6, line 2: “from a group” should read “from the group”.
Claim 6, line 6: “hydroxybutyl acrylate and ethoxyethyl acrylate” should read “hydroxybutyl acrylate, and ethoxyethyl acrylate”.
Claim 8, line 5: “(1 to 3) : 1” should read “1:1 to 3:1”.
Claim 9, line 3: “OH-R3” should read “HO-R3”. The current way the structure is shown makes it appear that the hydrogen is bonded to both oxygen and R3.
Claim 9, line 4: “from a group” should read” from the group.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites the limitation “a radiation-cured elastic matte/bright primer layer” in lines 6-7. It is unclear what is meant by “matte/bright”. Does this encompass a material that is simultaneously matte in appearance while also being 
With respect to claim 4, the claim recites “bifunctional acrylate monomers” in line 4. The claim is indefinite because it is unclear if the claim requires more than one such monomer. For the purposes of examination, the claim has been interpreted as if only one bifunctional acrylate monomer is required.
With respect to claim 4, the claim recites “solvents” in line 5. The claim is indefinite because it is unclear if the claim requires more than one solvent. For the purposes of examination, the claim has been interpreted as if only one solvent is required.
With respect to claim 5, the claim recites “bifunctional acrylate monomers” in line 4. The claim is indefinite because it is unclear if the claim requires more than one such monomer. For the purposes of examination, the claim has been interpreted as if only one bifunctional acrylate monomer is required.
With respect to claim 5, the claim recites “initiators” in line 5. The claim is indefinite because it is unclear if the claim requires more than one initiator. For the purposes of examination, the claim has been interpreted as if only one initiator is required.
With respect to claim 7, the claim recites “hydroxyl-containing acrylate monomers” in line 4. The claim is indefinite because it is unclear if the claim requires 
With respect to claim 7, the claim recites the limitation “a molar ratio of the polyol to the isocyanate is 1:2 to 5” in line 5. It is unclear if this means the molar ratio of the polyol to the isocyanate is 1:2 to 5:1 or if the molar ratio of the polyol to the isocyanate is 1:2 to 1:5. Clarification is respectfully requested. Based off [0034] of the instant specification, which discloses a preferred molar ratio of polyol to isocyanate of 1:3.5, the claim has been interpreted as if it recites “a molar ratio of the polyol to the isocyanate is 1:2 to 1:5”. It is suggested that Applicant amend claim 7 to read “a molar ratio of the polyol to the isocyanate is 1:2 to 1:5” in place of “a molar ratio of the polyol to the isocyanate is 1:2 to 5”.
With respect to claim 8, the claim recites “the relative molecular weight of component B is 450 to 30” in lines 3-4. It is unclear if this is a typo, i.e. there should be additional digits after “30”, or if the lower limit of the molecular weight is 30. Based off [0012] of the instant specification, which discloses component B polyol is selected from any one or a combination of 1,4-butane diol, which has a molecular weight of 90.122 g/mol, the claim has been interpreted as if it recites “the relative molecular weight of component B is 30 to 450”. It is suggested that Applicant amend claim 8 to read “the relative molecular weight of component B is 30 to 450” in place of “the relative molecular weight of component B is 450 to 30”.
With respect to claim 9, the claim recites “the component A polyol” in line 2 and “the component B polyol” in line 4. There is insufficient antecedent basis for these limitations in the claim. Claim 7, which claim 9 depends from, makes no mention of “a 
With respect to claim 9, the claim recites “the limitation R3, R1, and R2 are selected from any groups” in line 3. It is unclear what groups are encompassed by this phrase, because “any group” includes things that would be impossible. Clarification is respectfully requested.
With respect to claim 9, the claim recites “preferably, the component B polyol is one or more selected from a group consisting of… diethylene glycol”. This renders the claim indefinite since it is unclear if the materials recited in the group are required or not. For the purposes of examination, the claim has been interpreted as if the materials recited are required. It is suggested that Applicant amend claim 9 to remove “preferably,”.
Claims 2-3, 6, and 10 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2021/0276309 A1, “Shimizu”) and the evidence provided by Ishiwata et al. (US 5,300,172, “Ishiwata”).
With respect to claims 1-3 and 10, Shimizu discloses a first surface protective layer 7-1, a second surface protective layer 7-2, a primer layer 6, an adhesive layer 4, and a base material 2 ([0044] and Fig. 1-2). The base material is made from materials such as polyethylene terephthalate (PET), polypropylene (PP), polycarbonate (PC), methyl poly(meth)acrylate (PMMA), and polyamide (PA) resins ([0047]), which are 

    PNG
    media_image1.png
    307
    462
    media_image1.png
    Greyscale

While there is no disclosure that the article of Shimizu is a pre-coating film as presently claimed, Applicant’s attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a pre-coating film, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure, which is a composite article identical to that set forth in the present claims, is capable of performing the recited purpose or intended use.
In light of the overlap between the claimed multi-coating pre-coating film and that taught by Shimizu, it would have been obvious to one of ordinary skill in the art to use a multi-coating pre-coating film that is both taught by Shimizu and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2021/0276309 A1, “Shimizu”) and the evidence provided by Ishiwata et al. (US 5,300,172, “Ishiwata”) as applied to claim 2 above, and further in view of Haubrich et al. (US 8,754,145 B1, “Haubrich”).
With respect to claim 4, Shimizu and the evidence provided by Ishiwata does not disclose wherein the pretreatment layer is made from the presently claimed preparation raw materials.
Haubrich teaches a radiation curable coating comprising about 5% to about 50% of a second acrylate which is a urethane diacrylate, i.e. bifunctional polyurethane acrylate resin (Col. 3, line 58-Col. 4, line 6), about 3% to about 30% of a third acrylate which is a bifunctional monomer, i.e. bifunctional acrylate monomers (Col. 4, lines 7-25), and about 0.1% to about 10% of an initiator (Col. 5, lines 23-25). The presently claimed prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The radiation curable coating is applied to polycarbonate (PC) substrates in order to provide improved stability to weathering (Col. 2, line 66-Col. 3, line 2).
Shimizu and the evidence provided by Ishiwata and Haubrich are analogous inventions in the field of urethane acrylate coatings applied to polycarbonate substrates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the radiation curable coating made from the composition of Haubrich, including amounts over that presently claimed, as the adhesion layer of Shimizu and the evidence provided by Ishiwata in order to improve the stability to weathering of the article (Haubrich, Col. 2, line 66-Col. 3, line 2).
Regarding the amount of solvent, while Shimizu in view of Haubrich and the evidence provided by Ishiwata does not teach the amount of solvent, given that the .
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2021/0276309 A1, “Shimizu”) and the evidence provided by Ishiwata et al. (US 5,300,172, “Ishiwata”) as applied to claim 3 above, and further in view of Zhao et al. (US 2011/0184125 A1, “Zhao”).
With respect to claims 5-6, while Shimizu and the evidence provided by Ishiwata discloses the adhesive layer is made from a polyurethane acrylate resin (Shimizu, [0060]; as evidenced by Ishiwata, urethane acrylate adhesives are flexible, see Ishiwata Col. 5, lines 38-47), Shimizu and the evidence provided by Ishiwata does not disclose the claimed preparation materials of the radiation-cured elastic adhesion primer layer.
Zhao teaches a radiation curable adhesive made from urethane (meth)acrylate resins (Abstract, [0068]). The adhesive comprises from 5-95% of a urethane (meth)acrylate and 1-80% of (meth)acrylated monomers ([0068]); the (meth)acrylated monomers include monofunctional monomers such as isobornyl (meth)acrylate and difunctional monomers ([0045]). The resin may additionally contain photoinitiators in an amount of about 0.01-7% ([0074]). The urethane (meth)acrylate has the structure shown below (marked as “Urethane (meth)acrylate”) where: each A1 and each A2 are, independently, O, S, or NH; each R1 is, independently, H or an alkyl group having 1-4 2 is, interpedently, an alkyl group having 1-18 carbon atoms; B has the structure shown below (marked as “B”) where Y1 is residue from a first polyisocyanate (I); Y2 is the residue from a second polyisocyanate (IV); X is the residue of a compound (II) (which has two isocyanate-reactive groups, [0011], such as a polyol, [0021]); n and m are each, independently, an integer from 1-100; and p is an integer from 0-100 ([0054-0064]) and is radiation curable ([0066]); as can be seen from the structure, the urethane (meth)acrylate is bifunctional as the ends contain reactive vinyl groups; the two ends correspond to the bifunctionality. The adhesive composition provides flexibility, elastic property, good wetting and flowing properties, hydrogen bonding to produce exceptional adhesion, good heat resistance, excellent weathering properties, and toughness ([0076]).

    PNG
    media_image2.png
    86
    533
    media_image2.png
    Greyscale

Urethane (meth)acrylate

    PNG
    media_image3.png
    73
    201
    media_image3.png
    Greyscale

B
The presently claimed raw materials expressed as percentages are as follows: 33.3% (30*100/[30+40+15+5] ≈ 33.3%) to 66.7% (60*100/[60+20+10+0] ≈ 66.7%) bifunctional polyurethane acrylate resin; 20% (20*100/[60+20+15+5] = 20%) to 50% (40*100/[30+40+10+0] = 50%) bifunctional acrylate monomers; 8.70% (10*100/[60+40+10+5] ≈ 8.70%) to 23.1% (15*100/[30+20+15+0] ≈ 23.1%) 
It is noted that Zhao does not teach individual amounts of the bifunctional acrylate monomers and monofunctional acrylate. However, Zhao teaches the (meth)acrylated monomers are mixtures ([0045]). It would have been obvious to one of ordinary skill in the art to choose equal amounts of each component, i.e. 50% bifunctional acrylate monomers - 50% monofunctional acrylate each.
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely… on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.’” In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Thus, one of ordinary skill in the art would recognize that because the Zhao teaches the amount of 1-80% of (meth)acrylated monomers ([0068]), then if they use 40% of (meth)acrylated monomer mixture made from 50% of the bifunctional acrylate and 50% of the monofunctional acrylate, then there is 20% of the bifunctional acrylate (0.4*0.5*100 = 20%) and 20% of the monofunctional acrylate (0.4*0.5*100 = 20%), which falls within the claimed range.
Shimizu and the evidence provided by Ishiwata and Zhao are analogous inventions in the field of polyurethane acrylate-based adhesive layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polyurethane acrylate-based adhesive layer of Zhao in place of the polyurethane acrylate-based adhesive layer of Shimizu and the evidence provided by Ishiwata in order to provide an adhesive having flexibility, elastic property, good wetting and flowing properties, hydrogen bonding to produce exceptional adhesion, good heat resistance, excellent weathering properties, and toughness (Zhao, [0076]). Regarding the amounts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the amounts taught by Zhao, including values presently claimed, in order to provide the adhesive layer described above.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2021/0276309 A1, “Shimizu”) in view of Haubrich et al. (US 8,754,145 B1, “Haubrich”) and the evidence provided by Ishiwata et al. (US 5,300,172, “Ishiwata”) as applied to claim 4 above, and further in view of Zhao et al. (US 2011/0184125 A1, “Zhao”) and the evidence provided by Patel et al. (Biomaterial Based Novel Polyurethane Adhesives for Wood to Wood and Metal to Metal Bonding, “Patel”).
With respect to claim 7, while Shimizu in view of Haubrich and the evidence provided by Ishiwata discloses a pretreatment layer, Shimizu in view of Haubrich and the evidence provided by Ishiwata does not disclose wherein a relative molecular weight of the bifunctional polyurethane acrylate resin is greater than 3000 and the preparation materials of the bifunctional polyurethane acrylate resin comprise polyol, isocyanate, 
Zhao teaches a urethane (meth)acrylate resin made from reacting a polyisocyanate (I) with a compound (II) having at least two reactive groups capable of reacting with isocyanate groups, a (meth)acrylate (III) containing a reactive group capable of reacting with isocyanate groups, and another polyisocyanate (IV) ([0011]). The compound (II) includes polyols ([0021]); the compound (III) includes hydroxy(meth)acrylates ([0033]), i.e. hydroxyl-containing acrylate monomers. The molecular weight, i.e. relative molecular weight, of the urethane (meth)acrylate resin is at least 10,000 Dalton ([0051]), which falls within the claimed range. The ratio of polyol to isocyanate is about 0.1:1 to about 2:1 ([0041]), which falls within the claimed range (1:2 = 0.5 = 0.5:1; 1:5 = 0.2 = 0.2:1). The urethane (meth)acrylate resin has the structure shown below (marked as “Urethane (meth)acrylate”) where: each A1 and each A2 are, independently, O, S, or NH; each R1 is, independently, H or an alkyl group having 1-4 carbon atoms; each R2 is, interpedently, an alkyl group having 1-18 carbon atoms; B has the structure shown below (marked as “B”) where Y1 is residue from a first polyisocyanate (I); Y2 is the residue from a second polyisocyanate (IV); X is the residue of a compound (II) (which has two isocyanate-reactive groups, [0011], such as a polyol, [0021]); n and m are each, independently, an integer from 1-100; and p is an integer from 0-100 ([0054-0064]) and is radiation curable ([0066]); as can be seen from the structure, the urethane (meth)acrylate is bifunctional as the ends contain reactive vinyl groups; the two ends correspond to the bifunctionality. The urethane (meth)acrylate resin provides flexibility, elastic property, good wetting and flowing properties, hydrogen 

    PNG
    media_image2.png
    86
    533
    media_image2.png
    Greyscale

Urethane (meth)acrylate

    PNG
    media_image3.png
    73
    201
    media_image3.png
    Greyscale

B
Shimizu in view of Haubrich and the evidence provided by Ishiwata and Zhao are analogous inventions in the field of polyurethane (meth)acrylate coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane acrylate resin of the pretreatment layer of Shimizu in view of Haubrich and the evidence provided by Ishiwata to have a relative molecular weight, including values presently claimed, being made from the materials taught by Zhao and having a molar ratio of polyol to isocyanate, including values presently claimed, as taught by Zhao in order to provide a polyurethane acrylate having flexibility, elastic property, good wetting and flowing properties, hydrogen bonding to produce exceptional adhesion, good heat resistance, excellent weathering properties, and toughness (Zhao, [0076]).
With respect to claim 8, Zhao teaches the compound (II) is made from polyols, including mixtures of low molecular weight polyols and high molecular weight polyols ([0021]). The low molecular weight polyols have a molecular weight, i.e. relative 
Zhao does not teach individual amounts of low molecular weight polyols and the high molecular weight polyols. However, it would have been obvious to one of ordinary skill in the art to choose equal amounts of each component, i.e. 50 mol% low molecular weight polyol - 50 mol% high molecular weight polyol each.
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely… on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.’” In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 1:1 molar ratio of the component A polyol to the component B polyol and thereby arrive at the claimed invention.
With respect to claim 9, Zhao teaches the low molecular weight polyols (corresponding to the component B polyol) include: ethyleneglycol (i.e., ethylene glycol); diethyleneglycol (i.e. diethylene glycol); propyleneglycol (i.e. propylene glycol); 3-COO-R1-COO-R2-OH for component A polyol, where R3 is (CH2)2, R1 is (CH2)4, and R2 is (CH2)2-O-C=O-(CH2)4-COO-(CH2)2, as annotated in the figure below, and thus Zhao’s polyester polyols correspond to the presently claimed component A polyol.


Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure. Trabesinger et al. (US 2006/0167190 A1) discloses pretreating a substrate for flooring to promote adhesion (Abstract, [0051]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                                                                                                                        
/JOHN D FREEMAN/Primary Examiner, Art Unit 1787